Title: Abigail Adams to Thomas Welsh, 22 July 1786
From: Adams, Abigail
To: Welsh, Thomas


     
      Dear sir
      july 22d 1786
     
     I have to thank you for your very inteligent Letter of May 4, and am glad to find one writer who is not in the dismalls. Shades answer very well as a contrast to the light parts of a picture, but when it is all darkness one is apt to suppose that the painture is no artist, that he must be deficient in blending his coulours or too neglegent to procure proper material for them.
    That our Country is prest with a heavey debt I am very sensible, and that she must excercise wisdom prudence and occonomy and industery to liberate herself from it, is equally true. But who that sees her future happiness can lament her restoration from extravagance and folly to the practise of those virtues which can and will save her? When a people become Luxurious, is there any thing that will reclaim them but dire necessity? Amidst the general cry of distress, are there any amongst us naked, or perishing with hunger? Are not our flocks fruitfull, do not our lands yeald an increase. Yes truly we have more than we can expend, but cannot find a Market sufficiently profitable for the overpluss. Nor that unbounded credit which we want, aya theirs the rub, but there are those who think the less credit we can obtain the better it will in the end prove for our Countrymen. This Country will do nothing towards a treaty of commerce or relinquishing the Posts untill the States repeal the Laws respecting British credittors. They do not deny our right to them by treaty, but say it is equally binding upon both parties. The reluctance in the different States to grant the impost has done us great injury not only here but in France and Holland. I have hopes that the present year will produce some Regular and wise System which will raise the credit of the united States and place it them upon a more reputable foundation than they have yet stood upon. The more harmony and peace is cultivated amongst ourselves the Stronger we link ourselves together and discountanance every little internal bickering and jealousy. The more formidable we shall become to our enemies and better able to defend ourselves against them. I am sorry to see our publick Papers so nearly allied to those of Britain. Liberty ought not to become licentiousness. Here are hireling who earn their daily Bread by vilifying Characters and countries. Heaven forbid our country should harbour Such virmin, who but Such could be the Authors of some publications which have appeard amongst you.    